Citation Nr: 0720801	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had had active duty from January 1961 to December 
1962.  

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2005 rating decision by 
the Reno, Nevada Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that denied the veteran's claim 
for service connection for bilateral hearing loss.

On March 26, 2007, the veteran submitted a Motion to File 
Evidence Out of Time pursuant to 38 C.F.R. § 20.1304 (2006).  
The evidence, a February 2007 letter from Dr. G.D., M.D. 
along with a waiver of Agency of Original Jurisdiction Review 
was received by the Board on March 28, 2007.    The Motion 
was granted.  


FINDING OF FACT

The veteran's bilateral hearing loss was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss is not the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of a letter from the RO to the veteran dated in 
November 2004.

The November 2004 letter advised the veteran that evidence 
showing hearing loss linked to service was necessary to 
substantiate the claim.  The letter also described 
entitlement to service connection for "presumptive 
conditions" that are first shown after service.  The letter 
provided the veteran with examples of evidence necessary to 
support his claim including dates and places of medical 
treatment.  Medical authorizations were provided so VA could 
assist in obtaining private medical records.  The letter 
advised the veteran of the evidence in the claims file, of 
VA's duty to obtain relevant federal records and that VA 
would make reasonable efforts to obtain private records.  The 
elements of a claim for service connection were also provided 
in the letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
send such notification to the veteran in this case, because 
service connection is not being awarded in this case, a 
rating and effective date are not being assigned and thus 
proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.  

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file.  The RO has requested and obtained all available 
medical records from the Redding Hearing Institute as 
identified by the veteran.  Additionally, the veteran was 
afforded a VA examination in connection with the claim in 
June 2005.  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claim.  As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
"positive" and "negative" evidence are in equipoise.  The 
veteran prevails in either event.  However, if the weight of 
the evidence is against the veteran's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a) (2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).  Certain chronic disabilities, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service if they become manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

The veteran is diagnosed to have a hearing loss disability 
within the regulatory framework as stated in 38 C.F.R. § 
3.385.  The remaining question is whether such hearing loss 
was incurred in, or as a result of military service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  

First, it is clear that the veteran's hearing loss was not 
incurred during military service.  His service medical 
records contain no treatment or complaint for bilateral 
hearing symptoms.  While during his pre-separation physical 
examination, the veteran endorsed having had unspecified 
"ear, nose or throat trouble," the military medical 
examiner noted that the veteran had experienced mild hay 
fever and epitaxis - i.e., nosebleeds.  



The veteran's "PULHES" physical profile was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

Thus, the veteran's hearing capability was noted to be 
normal.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service. 

The veteran's enlistment and separation examination are both 
audiologically normal, and there are no VA or non-VA medical 
treatment records reflecting hearing loss symptoms until 
early 2004, when the veteran was diagnosed with hearing loss 
by the Redding Hearing Loss Institute.  

During the June 2005 VA audiological examination the veteran 
was diagnosed with bilateral moderate sensoneural hearing 
loss.  The examiner reviewed the veteran's C-File and service 
medical records.  She stated that given that there was no 
evidence of hearing loss during military service and normal 
hearing bilaterally at the time of the veteran's discharge, 
it was likely that the veteran's hearing loss was not caused 
by military service, but rather due to other factors such as 
post-service noise exposure, aging, and/or other medical 
conditions.

The veteran submitted a letter from Dr. G.D., M.D. in 
February 2007 that linked what he termed severe noise-induced 
sensorineural hearing loss to the veteran's exposure to heavy 
weapons fire.  He stated that he had evaluated the veteran 
who had been complaining of hearing loss in both years that 
had been present for many years since he had been in the Army 
and that he had been exposed to heavy mortar fire.  

The Board finds that the June 2005 VA examination is of 
greater probative weight, and the claim will be denied. 
Firstly, the private physician's statement of February 2007 
was based upon the veteran's reported history.  It is well 
settled that the transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995);  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

However, apart from evidence that the physicians' assessments 
were made on the basis of primarily the veteran's account, 
the veteran's account as reported by the examiner is 
unsubstantiated by record.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (It is error to reject a medical opinion 
solely on the basis that the medical opinion was based on a 
history given by the veteran.).  While the private medical 
examiner reported the veteran's account of having had hearing 
loss "for many years since he had been in the [A]rmy and was 
exposed to mortar fire," as is noted above the veteran's 
service medical records do not reflect hearing loss 
complaints. Further, while the veteran's report of separation 
from the Armed Forces indicates that he was awarded the First 
Class Gunner's badge for an 81 millimeter mortar, the report 
also indicates that he served as a heavy vehicle driver.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(All for the general proposition that the Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant).

In this case, the VA June 2005 exam carries more evidentiary 
weight than the veteran's February 2007 private physician's 
statement linking his hearing loss to his military service.  
The VA examiner had more access to the veteran's objective 
history than the private physician and therefore her opinion 
has more probative value and is more persuasive.

The Board has also considered several written statements 
submitted by the veteran and his wife in support of his 
argument that he has hearing loss as a result of his service.  
To the extent that their statements represent evidence of 
continuity of symptomatology, without more, the veteran's 
statements are not competent evidence of a diagnosis of 
hearing loss, nor do they establish a nexus between a medical 
condition and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service-connection for 
bilateral hearing loss.  Because the preponderance of the 
evidence is against this service-connection claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz, 274 
F.3d at 1365.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


